Citation Nr: 1817309	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  06-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a respiratory disorder to include silicosis, chronic bronchitis, and/or sarcoidosis.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from December 1981 to December 1984.  The Veteran also had active military service from May 1986 to February 1989 that is dishonorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) from the October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The October 2003 rating decision separately denied service connection for sarcoidosis, pulmonary condition including bronchitis, and silicosis.  As to this, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). As noted in the Board's December 2017 hearing, these claims have accordingly been combined into a general claim seeking service connection for a respiratory disability as shown on the title page. 

This matter was most recently before the Board in December 2016 and was remanded for further development. 

The Veteran appeared at a December 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's sarcoidosis was diagnosed within one year of separation from his qualifying period of military service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include sarcoidosis, have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.307, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in December 2016.  The purpose of this remand was to obtain outstanding treatment records and to schedule the Veteran for a Board hearing.  As is more fully discussed below, the Board finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in December 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his respiratory disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, service connection may also be granted for chronic disabilities, to include sarcoidosis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Throughout the record, and specifically at his Board hearing, the Veteran stated that he began having respiratory problems while in service.  Additionally, the Veteran has stated since the beginning of his claim in 2003 that he was diagnosed with sarcoidosis in 1985 by the VA Medical Center in Philadelphia, less than one year after his discharge from his first period of service in December 1984.

There appears to be confusion in the record regarding where the Veteran's stated 1985 diagnosis of sarcoidosis occurred.  At the Veteran's Board hearing he stated that he received this diagnosis at the VA Medical Center in Philadelphia.  Following this, the Veteran stated that he began to seek treatment at the University of Pennsylvania.  

However, the December 2016 Board remand, and several previous remands, attempted to retrieve medical records from the University of Pennsylvania for the year of 1985.  After informing the Veteran that his original authorization to release information for the University of Pennsylvania had expired, the Veteran stated in a September 2017 correspondence that these records are unavailable to obtain and that he has attempted to obtain these records several times.  At the Veteran's Board hearing, his representative stated that these records have been destroyed and are unavailable. 

Additionally, the Board observes a November 2009 VA memorandum stating that the Veteran's complete military medical records from his honorable period of active service are unavailable for review.  The memorandum states that all efforts to obtain the records have been exhausted and further attempts are futile.   In such instances where service records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board finds that instead of further delaying this case, as it has been remanded several times regarding this issue, the evidence of record is sufficient to decide the matter with no prejudice to the Veteran. 

A May 1996 VA medical record notes a history of a diagnosis of sarcoidosis in "'85."  A VA record dated in August 1986 notes a past medical history of sarcoidosis since 1985.  A VA dental treatment record dated that same month also reports a history of sarcoidosis since 1985.  A September 1997 record indicates that the Veteran had been treated on and off for sarcoidosis with prednisone since 1985.  A December 1997 VA treatment note states that the Veteran was diagnosed with sarcoidosis in 1985.  Additionally, the record demonstrates that since his military service the Veteran has been treated for a respiratory condition.  Furthermore, the Veteran's VA treatment records reflect that the Veteran is currently diagnosed with sarcoidosis.  

Therefore, the Board finds that based on the evidence of record, and applying the benefit of the doubt to the Veteran, entitlement to service connection for sarcoidosis is warranted as it was diagnosed within one year of separation from his military service and is considered a chronic disability. 


ORDER

Service connection for a respiratory condition, to include sarcoidosis, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran contends that his current acquired psychiatric disorders, to include PTSD, are related to his military service.  Given the nature of the Veteran's current psychiatric symptomatology, the Board has consolidated and expanded the issue on appeal to encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.) 

In July 2003, the Veteran submitted a statement detailing his in-service PTSD stressors.  The Veteran stated that while aboard the USS America he lived in an "atmosphere of fear" due to an overzealous superior.  Additionally, the Veteran stated that he witnessed his best friend being killed by a suicide bomb in Beirut, engaged in combat activities, and received a combat medal.  However, later in July 2003, the Veteran was contacted and stated that these stressor statements were false.  Furthermore, the Veteran's personnel records confirm that he was never in Beirut and did not receive a combat medal.  Finally, at the Veteran's Board hearing, he stated that he never engaged in combat.  

The Board acknowledges a July 2003 VA treatment note that stated that the Veteran's stated in-service stressors would cause his current PTSD symptoms. However, as the July 2003 medical statement was based on incorrect facts, the Board awards it no probative weight.

The Veteran's VA treatment records note multiple acquired psychiatric disorders to include, but not limited to, PTSD, schizophrenia, depression, and substance abuse.  Additionally, at the Veteran's December 2017 Board hearing he stated that while in service he experienced fear of hostile military and/or terrorist acts.

The Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Therefore, the Board finds that a remand is necessary to schedule the Veteran for a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.   

The examiner must first identify all diagnosed psychiatric disorders, as characterized by the DSM-IV, to include, but not limited to, PTSD, schizophrenia, depression, and substance abuse.

After reviewing the record, and with consideration of the Veteran's lay statements, the examiner is asked to address the following for each diagnosis:

Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to the Veteran's military service?

The VA examiner should indicate that the claims file was reviewed.  In the opinion, the examiner must consider the Veteran's lay statements and testimony alleging onset during service and continuity of symptoms thereafter.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


